DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7, 9-11, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Shin et al. (US 2018/0357964 A1).
As to claim 1, Shin et al. teaches a pixel compensation circuit ([0041]: compensation circuit) comprising:  a first transistor (T5 in Fig. 7), a second transistor (T2 in Fig. 7), a third transistor (T1 in Fig. 7), a fourth transistor (T3 in Fig. 7), a fifth transistor (T4 in Fig. 7), a sixth transistor (Tdr in Fig. 7), a first capacitor (Cvdd in Fig. 7), a second capacitor (Cst in Fig. 7) and an organic light-emitting diode (EL in 
               a drain of the first transistor (T5 in Fig. 7) is coupled to an output terminal of a reference voltage (Vref in Fig. 7), a source of the first transistor (T5 in Fig. 7) is coupled to a first node (n11 in Fig. 7), and a gate of the first transistor (T5 in Fig. 7) is coupled to an output terminal of a first control signal (SCAN2 in Fig. 7);

    PNG
    media_image1.png
    375
    578
    media_image1.png
    Greyscale


               a drain of the second transistor (T2 in Fig. 7) is coupled to the first node (n11 in Fig. 7), a source of the second transistor is coupled to a third node (third node in Fig. 7), and a gate of the second transistor (T2 in Fig. 7)  is coupled to an output terminal of a third control signal (EM of Fig. 7) so as to receive the third control signal (EM of Fig. 7) at the gate of the second transistor(T2 in Fig. 7);

               a drain of the fourth transistor (T3 in Fig. 7) is coupled to a second node (n2 in Fig. 7), a source of the fourth transistor (T3 in Fig. 7) is coupled to a fourth node (fourth node in Fig. 7), and a gate of the fourth transistor (T3 in Fig. 7)  is coupled to the output terminal of the third control signal (EM of Fig. 7) so as to receive the third control signal (EM of Fig. 7) at the gate of the fourth transistor (T3 in Fig. 7);
               a drain of the fifth transistor (T4 in Fig. 7) is coupled to the third node (third node in Fig. 7), a source of the fifth transistor (T4 in Fig. 7) is coupled to the fourth node (fourth node in Fig. 7), and a gate of the fifth transistor (T4 in Fig. 7) is coupled to the output terminal of the first control signal (SCAN2 in Fig. 7), such that the drain of the fifth transistor (T4 in Fig. 7) is exposed to a voltage or current at the third node (third node in Fig. 7);
               a drain of the sixth transistor (Tdr in Fig. 7)  is coupled to an output terminal of a supply voltage (VDD in Fig. 7), a source of the sixth transistor (Tdr in Fig. 7) is coupled to the second node (n2 in Fig. 7), and a gate of the sixth transistor (Tdr in Fig. 7) is coupled to the first node (n11 in Fig. 7);
               a terminal of the first capacitor (Cvdd in Fig. 7) is coupled to the second node (n2 in Fig. 7) , and another terminal of the first capacitor (Cvdd in Fig. 7) is coupled to the supply voltage or ground (VDD in Fig. 7) so as to respectively receive the supply voltage at the another terminal of the first capacitor or ground the another terminal of the first capacitor (Fig. 7, respectively receive the supply voltage VDD at the another terminal);
               a terminal of the second capacitor (Cst in Fig. 7) is coupled to the second node (n2 in Fig. 7), and another terminal of the second capacitor (Cst in Fig. 7) is coupled to the third node (third node in Fig. 7); and

 	However, in another embodiment, Shin et al. teaches a cathode of the organic light-emitting diode (EL in Fig. 7) is coupled to the ground (VSS in Fig. 7; [0074]: VSS may be 0V).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the different embodiments of Shin et al. such that a cathode of the organic light-emitting diode is coupled to the ground in order to provide an electroluminescent display capable of reducing an influence of a parasitic capacitance connected to driving element such that electrical characteristics of driving element is compensated.

               As to claim 2, Shin et al. teaches the pixel compensation circuit according to claim 1, wherein the pixel compensation circuit operates in a threshold voltage compensation phase (Ts in Fig. 8), a data input phase (Tw in Fig. 8) , and a light-emitting phase in sequence (Tem in Fig. 8) under control of a combination of the first control signal (SCAN2 in Fig. 8), the second control signal (SCAN1 in Fig. 8), and the third control signal (EM in Fig. 8).
               
                As to claim 7, Shin et al. teaches the pixel compensation circuit according to claim 1, wherein each of the first to the sixth transistors is a thin film transistor (Fig. 7;[0044]: TFTs).

                As to claim 9, Shin et al.  teaches the pixel compensation circuit according to claim 7, wherein each of the first to the fifth transistors is a switching transistor (T1-T5 in Fig. 7), and the sixth transistor is a driving transistor (Tdr in Fig. 7).


               a plurality of organic light-emitting diodes (EL in Fig. 7; Abstract: display including pixels, each pixel includes a light emitting element; [0090]);and
a pixel compensation circuit ([0041]: compensation circuit) comprising:  a first transistor (T5 in Fig. 7), a second transistor (T2 in Fig. 7), a third transistor (T1 in Fig. 7), a fourth transistor (T3 in Fig. 7), a fifth transistor (T4 in Fig. 7), a sixth transistor (Tdr in Fig. 7), a first capacitor (Cvdd in Fig. 7), a second capacitor (Cst in Fig. 7), each of the first transistor (T5 in Fig. 7) to the sixth transistor (Tdr in Fig. 7)  comprising a drain, a source and a gate (Fig. 7 shows each of the first transistor to the sixth transistor comprising a drain, a source and a gate), wherein 
               a drain of the first transistor (T5 in Fig. 7) is coupled to an output terminal of a reference voltage (Vref in Fig. 7), a source of the first transistor (T5 in Fig. 7) is coupled to a first node (n11 in Fig. 7), and a gate of the first transistor (T5 in Fig. 7) is coupled to an output terminal of a first control signal (SCAN2 in Fig. 7);

    PNG
    media_image2.png
    472
    531
    media_image2.png
    Greyscale

               a drain of the second transistor (T2 in Fig. 7) is coupled to the first node (n11 in Fig. 7), a source of the second transistor is coupled to a third node (third node in Fig. 7), and a gate of the second transistor (T2 in Fig. 7)  is coupled to an output terminal of a third control signal (EM of Fig. 7) so as to receive the third control signal (EM of Fig. 7) at the gate of the second transistor(T2 in Fig. 7);
               a drain of the third transistor (T1 in Fig. 7) is coupled to an output terminal of a data voltage (Vdata in Fig. 7), a source of the third transistor (T1 in Fig. 7) is coupled to the third node (third node in Fig. 7), and a gate of the third transistor (T1 in Fig. 7) is coupled to an output terminal of a second control signal (SCAN1 in Fig. 7);
               a drain of the fourth transistor (T3 in Fig. 7) is coupled to a second node (n2 in Fig. 7), a source of the fourth transistor (T3 in Fig. 7) is coupled to a fourth node (fourth node in Fig. 7), and a gate of the 
               a drain of the fifth transistor (T4 in Fig. 7) is coupled to the third node (third node in Fig. 7), a source of the fifth transistor (T4 in Fig. 7) is coupled to the fourth node (fourth node in Fig. 7), and a gate of the fifth transistor (T4 in Fig. 7) is coupled to the output terminal of the first control signal (SCAN2 in Fig. 7), such that the drain of the fifth transistor (T4 in Fig. 7) is exposed to a voltage or current at the third node (third node in Fig. 7);
               a drain of the sixth transistor (Tdr in Fig. 7)  is coupled to an output terminal of a supply voltage (VDD in Fig. 7), a source of the sixth transistor (Tdr in Fig. 7) is coupled to the second node (n2 in Fig. 7), and a gate of the sixth transistor (Tdr in Fig. 7) is coupled to the first node (n11 in Fig. 7);
               a terminal of the first capacitor (Cvdd in Fig. 7) is coupled to the second node (n2 in Fig. 7) , and another terminal of the first capacitor (Cvdd in Fig. 7) is coupled to the supply voltage or ground (VDD in Fig. 7) so as to respectively receive the supply voltage at the another terminal of the first capacitor or ground the another terminal of the first capacitor (Fig. 7, respectively receive the supply voltage VDD at the another terminal);
               a terminal of the second capacitor (Cst in Fig. 7) is coupled to the second node (n2 in Fig. 7), and another terminal of the second capacitor (Cst in Fig. 7) is coupled to the third node (third node in Fig. 7); and
               an anode of the organic light-emitting diode (EL in Fig. 7) of the plurality of light-emitting diodes is coupled to the fourth node (fourth node in Fig. 7). This particular embodiment does not disclose a cathode of the organic light-emitting diode is coupled to the ground.
 	However, in another embodiment, Shin et al. teaches a cathode of the organic light-emitting diode (EL in Fig. 7) is coupled to the ground (VSS in Fig. 7; [0074]: VSS may be 0V).


                As to claim 11, Shin et al. teaches the display of claim 10, wherein the pixel compensation circuit operates in a threshold voltage compensation phase (Ts in Fig. 8), a data input phase (Tw in Fig. 8) , and a light-emitting phase in sequence (Tem in Fig. 8) under control of a combination of the first control signal (SCAN2 in Fig. 8), the second control signal (SCAN1 in Fig. 8), and the third control signal (EM in Fig. 8).
               

               As to claim 16, Shin et al. teaches the display according to claim 10, wherein each of the first to the sixth transistors is a thin film transistor (Fig. 7;[0044]: TFTs).

               As to claim 18, Shin et al. teaches the display according to claim 16, wherein each of the first to the fifth transistors is a switching transistor (T1-T5 in Fig. 7), and the sixth transistor is a driving transistor (Tdr in Fig. 7).



Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2018/0357964 A1) in view of Zhu (US 2017/0221420 A1).
               As to claim 6, Shin et al. teaches the pixel compensation circuit according to claim 2, wherein the first control signal and the second control signal are both line scanning signals (Fig. 8, SCAN2 and 
               However, Zhu teaches the first control signal and the second control signal are multiplexed 

signals ([0118]: multiplexed first and second scan signals).

               It would have been obvious to one of ordinary skill in the art before the effective filing 

date of the invention to modify the device of Shin et al. such that the first control signal and the second 

control signal are multiplexed signals as taught by Zhu in order to provide organic light emitting diode 

display device with low power consumption and excellent performance.

               As to claim 15, Shin et al.  teaches the display according to claim 11, wherein the first control signal and the second control signal are both line scanning signals (Fig. 8, SCAN2 and SCAN1 are both line scanning signals), but does not explicitly disclose the first control signal and the second control signal are multiplexed signals.
               However, Zhu teaches the first control signal and the second control signal are multiplexed 

signals ([0118]: multiplexed first and second scan signals).

               It would have been obvious to one of ordinary skill in the art before the effective filing 

date of the invention to modify the device of Shin et al. such that the first control signal and the second 

control signal are multiplexed signals as taught by Zhu in order to provide organic light emitting diode 

display device with low power consumption and excellent performance.


Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2018/0357964 A1) in view of Lim et al. (US 2016/0203794 A1).
               As to claim 8 , Shin et al. teaches the pixel compensation circuit according to claim 7, wherein the thin film transistors are made of indium gallium zinc oxide material ([0105];[0108]: indium gallium zinc oxide), but does not explicitly disclose amorphous indium gallium zinc oxide.

               It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shin et al. with amorphous indium gallium zinc oxide as taught by Lim et al. in order to provide a pixel having an excellent display quality.
               As to claim 17, Shin et al. teaches the display according to claim 16, wherein the thin film transistors are made of indium gallium zinc oxide material ([0105];[0108]: indium gallium zinc oxide), but does not explicitly disclose amorphous indium gallium zinc oxide.
               However, Lim et al. teaches amorphous indium gallium zinc oxide ([0084]: amorphous indium gallium zinc oxide).
               It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shin et al. with amorphous indium gallium zinc oxide as taught by Lim et al. in order to provide a pixel having an excellent display quality.

Allowable Subject Matter
Claims 3-5 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
               As to claim 3, the prior art of record does not disclose: “the pixel compensation circuit according to claim 2, wherein in the threshold voltage compensation phase, the first control signal is at a high level, the second control signal is at a low level, and the third control signal is at a low level.”
               As to claim 12, the prior art of record does not disclose “the display according to claim 11, wherein in the threshold voltage compensation phase, the first control signal is at a high level, the second control signal is at a low level, and the third control signal is at a low level.”


Response to Arguments
 	Applicant’s arguments with respect to claim(s) 1-2, 6-11, and 15-18 have been considered but 

are moot in view of the new ground(s) of rejection.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.